DETAILED ACTION
	The receipt is acknowledged of applicant’s IDS filed 09/29/2020, and election filed 05/20/2022.

	Claims 1-20 previously presented. Claims 1-16 have been canceled, and claims 21-35 has been added. 

Claims 17-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II and species of “treating dermatological disorder”, claims 17, 18, 21-35 in the reply filed on 05/20/2022 is acknowledged. 
It is established that the examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02 [R-5].

Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-18, 21-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/920,278 in view of Shailubhai (US 2019/0134044, currently cited on PTO 892). The referenced copending applications and the instant application are claiming common subject matter as follows: a method of treating dermatological disorder including fibrotic skin disorder by administering composition comprising pharmaceutically effective amount of at least one multi-target inhibitor. The composition is injectable (instant claims 29 and copending claim 5). While instant claims and copending claims are both injectable, however, the difference between the instant claims and the copending claims is that the copending claims do not recite the composition is an aqueous suspension. Park teaches method of treating fibrotic skin condition including administering composition comprising the claimed multiple target inhibitors. The composition can be injectable and can be in the form of suspension in a carrier that can be water, i.e. aqueous suspension (abstract; ¶¶ 0496 (compound (u)), 1419, 1420, 1520-1522; claims 1-5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat skin fibrotic condition by injecting composition comprising multi-target inhibitor as claimed by the copending application, and use aqueous suspension taught by Park for injecting the multi target inhibitors. One would have been motivated to do so because Park teaches suitability for treating skin fibrotic conditions by injecting an aqueous suspension comprising multi-target inhibitor.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18, 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific multi-target inhibitor drugs that are claimed by claims 30-35, does not reasonably provide enablement for any multi-target inhibitor as claimed by claim 17.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).

Nature of the invention and Breadth of the claims: The claims are directed to a method of treating a dermatological disorder (elected species) comprising: administering an effective amount of the pharmaceutical composition to treat a subject suffering from the dermatological disorder, wherein the pharmaceutical composition comprises: an aqueous suspension comprising a pharmaceutically acceptable vehicle and at least one multi-target inhibitor. MPEP 2164.01(c) states: “When a compound or composition claimed is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991).” Thus, the enabling disclosure must teach the skilled artisan how to treat dermatological disorder using multi-target inhibitor. Further, it is well established that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. That is how to treat full scope of dermatological disorders using full scope of multi-target inhibitor drugs. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification places clear boundaries on the multi-target inhibitors embraced by the claims and makes clear that only those inhibitors claimed by claims 30-35 are contemplated. The multi target inhibitors that are claimed by claims 30-35 are provided as particles in certain particle sizes distribution in an aqueous suspension in order to be used. Example 1 provides suspension of particles having specific particle size distribution of axitinib, nintedanib, sorafenib, sunitinib and lenvatinib. Examples 7 and 10 disclose intradermal injection of axitinib, nintedanib, sorafenib and lenvatinib. Thus axitinib, nintedanib, sorafenib and lenvatinib are the only multi-target inhibitors used to treat dermatological disorders by intradermal injection of an aqueous suspension comprising particles of these inhibitors. Given the etiologically divergent nature of the conditions contemplated (claimed and not claimed), one would conclude that the genus “multi-target inhibitor” embraces essentially all inhibitor that inhibit more than one target, either known or yet to be discovered in the future. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to formulate and administer the vast array of multi-target inhibitor embraced by the claims such that it can be used to treat the claimed dermatological disorders without undue experimentation, because only limited multi-target inhibitors are disclosed to treat limited dermatological disorders.

Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any multi-target inhibitor that is within the scope of the claims is used to treat dermatological disorder. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. The pharmacological arts are generally viewed as unpredictable and achieving a useful therapeutic outcome in treating dermatological disorders such as claimed is highly unpredictable. Thus, the relevant question in light of the failure of the application to provide a working example is whether the manner and process of treating dermatological disorders claimed by claim 18, is otherwise disclosed such that the skilled artisan would be able to use the invention commensurate with the full scope of what is claimed. 
The instant disclosure describes treating dermatological disorder using only intradermal injection of very specific multi-target inhibitors, axitinib, nintedanib, sorafenib and lenvatinib, in a particulate form included in an aqueous suspension. The specification further teaches particulate of each drug have specific particle size distribution specific for that drug, example 1. The specification makes it clear that only the above multi target inhibitors are used for dermatological disorders. Further, with regard to actually treating dermatological disorders, the application provides only speculation. 

State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
The pharmaceutical art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and pharmacological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.
In the instant case, before the effective filing date of the instant application, the state of the art with regard to treatment of dermatological disorders using any multi target inhibitors was at an early stage of development and obtaining therapeutically effective outcomes by administering compositions such as the composition currently claimed was highly unpredictable.
In reviewing the state of the art with respect to treating dermatological disorder such as scleroderma, few were known e.g. nintedanib, as taught by Distler and Hunzelmann, discussed later in this office action. Thus, in reviewing the state of the art for treatment of dermatological disorder, nintedanib treated scleroderma. Thus, the skilled artisan is wholly dependent upon the instant disclosure to teach treating dermatological disorders using any of the broadly claimed multi-target inhibitors. 

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to treat the claimed dermatological disorders with the broad scope of claimed multi-target inhibitors encompassed by the claims without undue experimentation. The instant application describes treating dermatological disorders by intra dermal injection of aqueous suspension comprising particulate of axitinib, nintedanib, sorafenib and lenvatinib. The guidance provided in the specification regarding multi target inhibitors amounts to no more than generic statements that any multi-target disorder can treat dermatological disorders. However, given the highly unpredictable state of the art evidenced above, the skilled artisan clearly would not be able to extend these teachings and develop compositions useful for using the broad scope of multi target inhibitors covered by the claims without extensive trial and error experimentation. 
In fact, what is disclosed in the instant application with respect to treating dermatological disorders using any multi target inhibitor amounts to no more than theoretical speculation in a highly unpredictable art. The law is clear that the first paragraph of 35 USC § 112 requires more that the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the full scope of the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 22 depends on canceled claim 2.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitations “cellulose” and “mixture of multiple celluloses”, and the claim also recites “carboxymethyl cellulose” which is the narrower statement of the range/limitation. .The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 18, 21-25, 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al. (US 2006/0142373), the article by Distler et al. (Design of a randomized, placebo-controlled clinical trial of nintedanib in patients with systemic sclerosis-associated interstitial lung disease (SENSCISTM)), the article by Hunzelmann et al. (Scleroderma: from pathology to novel therapeutic approaches), and Shailubhai (US 2019/0134044), all the references are cited on PTO 892, and copy of each of NPL references is currently provided.

Applicant Claims 
Claim 17 is directed to a method of treating a dermatological disorder, an ophthalmologic disorder, or a urogenitary disorder, comprising: administering an effective amount of the pharmaceutical composition to treat a subject suffering from the dermatological disorder, the ophthalmologic disorder, or the urogenitary disorder, wherein the pharmaceutical composition comprises: an aqueous suspension comprising a pharmaceutically acceptable vehicle and at least one multi-target inhibitor.  

	Applicants had elected the species of “dermatological disorder”.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Park teaches method for treating fibrotic disease using pharmaceutical composition comprising compound of formula I, example (u), which is nintedanib (abstract, ¶¶ 0012, 0496; claims 1-5). The fibrotic disease includes scleroderma and excessive scarring (¶¶ 1419, 1420). The pharmaceutical composition can be in the form of a suspension, and is injectable (¶¶ 1520-1522; Examples F6-F8).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Park teaches treating fibrotic disease including scleroderma, and suggest compounds including nintedanib, the reference does not exemplify treating scleroderma using nintedanib as claimed by claim 17. While Park suggest suspension, the reference does not explicitly teach aqueous suspension as claimed by claim 17.
Distler teaches that nintedanib ameliorated fibrosis in murine model of scleroderma skin disease. The reference teaches efficacy and safety of nintedanib in treating patient with idiopathic pulmonary fibrosis (see entire document, and in particular page 76, right column). 
Hunzelmann teaches that tyrosine kinase inhibitors are attractive therapeutic tool for scleroderma due to their controllable low adverse risks. Tyrosine kinase inhibitors include sunitinib, axitinib, sorafenib (see the entire document, and in particular; abstract; page 396; page 397).  
Shailubhai teaches treating skin cancer using composition comprising kinase inhibitor, e.g. axitinib, nintedanib, lenvatinib, regorafenib, sunitinib (abstract; ¶¶ 0008, 0009, 0064, 0070, 0170, 0287; claim 1). The composition is an aqueous suspension and comprises viscosity enhancing agent including carboxymethyl cellulose; wetting agent; dextran, dextrose and sodium chloride that read on osmotic agent; and pH adjusting agents that read on buffers. The composition is administered by injection (¶¶ 0197, 0218, 0229).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat skin fibrotic disease including scleroderma using compounds including nintedanib as taught by Park, and confidently use nintedanib to treat scleroderma as taught by Distler. One would have been motivated to do so because Distler teaches nintedanib ameliorates fibrosis in murine model of scleroderma skin disease, and teaches efficacy and safety of nintedanib in treating other fibrotic diseases. One would reasonably expect effectively  and safely treat scleroderma using nintedanib. 
Further, one having ordinary skill in the art before the effective filing date of the present invention would have treated scleroderma using tyrosine kinase inhibitors taught by Hunzelmann, e.g. sunitinib, axitinib, or sorafenib, because Hunzelmann teaches these tyrosine kinase inhibitors are attractive therapeutic tool for scleroderma due to  their controllable low adverse risks. 
Furthermore, one having ordinary skill in the art before the effective filing date of the present invention would have used an injectable aqueous suspension formulation taught by Shailubhai to formulate injectable composition comprising tyrosine kinase inhibitors taught by the combination of Park, Distler and Hunzelmann because Shailubhai teaches suitability of injectable aqueous suspension to deliver tyrosine kinase inhibitors to treat skin conditions.
Combination of the cited references teaches treating dermatological disorder using pharmaceutical composition comprising aqueous suspension comprising acceptable vehicle and at least one multi-target inhibitor. 
Regarding dermatological disorders claimed by claim 18, Park, Distler and Hunzelmann all teach treating scleroderma and excessive scarring using multi-target inhibitors.
Regarding suspending agent claimed by claims 21, and carboxymethyl cellulose as a suspending agent as claimed by claim 22, Shailubhai teaches carboxymethyl cellulose. 
Regarding wetting agent, buffering agent and osmotic agents as claimed by claims 23, 24, and 25, respectively, all taught by Shailubhai. 
Regarding injectable composition as claimed by claim 29, Park and Shailubhai both teach injectable composition.
Regarding multitarget inhibitors claimed by claims 30-35, the cited references teach nintedanib, lenvatinib, axitinib, sunitinib and regorafenib.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Distler, Hunzelmann, and Shailubhai as applied to claims 17, 18, 21-25 and 29-35 above, and further in view of Felding et al. (US 2011/0190282, currently cited on PTO 892).

Applicant Claims 
Claims 26-28 directed to the amount of  multi-target inhibitor of 0.01-20%, 0.01-10% and 0.01-8%, respectively.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Park, Distler, Hunzelmann, and Shailubhai are previously discussed above.
Park further teaches amount of active agent of 0.0001-100 mg/kg of body weight in the composition (¶ 1520), and Shailubhai further teaches amount of each inhibitor in mg (claims 5, 8, 11, 14) Shailubhai further teaches the dosage of active agent varies depending on the active agent, age, weight, and clinical condition of recipient patient, and experience and judgment of the clinician or practitioner administering the therapy. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Park and Shailubhai teach the amount of active agent in mg, and Shailubhai teaches adjusting the active agent based on individual patients, the references do not explicitly teach the concentration of the active agent in the composition.
	Felding teaches administering tyrosine kinase inhibitors for treating scar or keloid, wound healing, treating diseases associated with angiogenesis. The reference teaches injectable dosage form, and teaches the inhibitor is present in the dosage form in amount of 0.1-99.9% (abstract; ¶¶ 0028-0032, 0149-0155).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat dermatological disorder using pharmaceutical composition comprising tyrosine kinase inhibitor as taught by the combination of Park, Distler, Hunzelmann, and Shailubhai, and use amount of 0.1-99.9% of the tyrosine kinase inhibitor as taught by Felding. One would have been motivated to do so because Felding teaches suitability of such amount for treating dermatological conditions including scar, and because Shailubhai teaches that the amount inhibitors vary depending on the active agent, age, weight, and clinical condition of recipient patient, and experience and judgment of the clinician or practitioner administering the therapy. One would reasonably expect treating dermatological disorder using amount of tyrosine inhibitor suitable for individual patient condition that falls within the claimed amount.
Regarding the claimed amounts of inhibitor of 0.01-20%, 0.01-10% and 0.01-8%, as claimed by claims 26, 27 and 28, respectively, Felding teaches 0.1-99.9% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./